Broyles, C. J.
In a prosecution for cheating and swindling based upon section 719 of the Penal Code of 1910 the gist of the offense is the existence of a fraudulent intent. Moore v. State, 11 Ga. App. 813 (76 S. E. 368). In the instant ease the evidence as to the fraudulent intent of the accused was wholly circumstantial, and was not sufficient to exclude every reasonable hypothesis save that of his guilt. It follows that his conviction was unauthorized, and that the refusal to grant him a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

Price & Spivey, for plaintiff in error,
cited: Civil Code (1910), *373§ 3705; Moore v. State, 11 Ga. App. 813; Foster v. State, 8 Ga. App. 119; Goddard v. State, 2 Ga. App. 154.
D. B. Jackson, solicitor, N. L. Gillis Jr., contra.